Citation Nr: 1107303	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1973 to June 1974 and on active duty in the military 
from May 1975 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2009, before the undersigned Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel Board 
hearing.  The hearing transcript has been  associated with the 
claims file.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

There initially were three claims before the Board - for service 
connection for left knee and left ankle disorders, and hepatitis 
C.  And in October 2009, the Board remanded all three claims to 
the RO, via the Appeals Management Center (AMC), for additional 
development and consideration.  In an August 2010 rating 
decision, on remand, the AMC granted the claim for service 
connection for hepatitis C.  The Veteran has not since appealed 
either the initial rating or effective date assigned for that 
disability, so that claim is no longer at issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter be 
timely filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned for 
the disability and the effective date).  See, too, 38 C.F.R. § 
20.200 (2010).

Also, in August 2010, the AMC issued a supplemental statement of 
the case (SSOC) continuing to deny the claims for left knee and 
left ankle disorders.  The AMC then returned the file to the 
Board for further appellate review.  As such, the Board is 
deciding the claims for service connection for left knee and left 
ankle disorders.  

FINDING OF FACT

The Veteran does not have left knee and left ankle disorders, 
respectively.  Clinical findings and X-rays taken during his May 
2010 VA compensation examination revealed a normal left knee and 
left ankle, and no indication of arthritis.


CONCLUSION OF LAW

1.  The Veteran does not have a left knee disorder that was 
incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have a left ankle disorder that was 
incurred in or aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The U. S. Supreme Court has clarified that VCAA notice errors are 
not presumptively prejudicial, but rather, should be determined 
based on the facts of each individual case.  Moreover, as the 
pleading party, the Veteran, not VA, has this burden of proof for 
showing there is a VCAA notice error in timing or content and, 
furthermore, that it is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006, so 
prior to initially adjudicating his claims in the June 2006 
decision at issue, so in the preferred sequence.  The letter 
informed him of the evidence required to substantiate his claims 
and apprised him of his and VA's respective responsibilities in 
obtaining this supporting evidence.  Note also that the letter 
complied with Dingess as well by discussing the downstream 
disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted personal statements 
and personal hearing testimony, and buddy statements.  The RO 
also obtained his available service treatment records (STRs), 
service personnel records (SPRs), and arranged for a VA 
compensation examination for a medical nexus opinion concerning 
the cause of his claimed left knee and left ankle disorders - 
particularly in terms of whether they are attributable to his 
military service, as he alleges.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

The Board acknowledges that the Veteran asserted, in his January 
2011 statement, that the VA examination should have included 
nerve conduction study (NCS) testing.  He is certainly competent 
to assert numbness in his left knee and left ankle.  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  However, he is not competent or qualified, as a 
layman, to ascribe these symptoms to a specific disability, 
namely nerve damage, as he asserts.  That is to say, certain 
disabilities like nerve damage are medically complex in nature 
and simply not readily amenable to lay diagnosis or probative 
opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009) (clarifying that medical evidence is not always 
or categorically required in every instance to establish the 
required nexus or linkage between the claimed disability and 
service or a service-connected disability).  But see, too, 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering 
that certain disabilities are not conditions capable of lay 
diagnosis, such as rheumatic heart disease).  In a similar vein, 
he is not competent to additionally assert that NCS is warranted 
to assess a medical complex disability such as nerve damage.  
Moreover, there is no medical evidence supporting the notion of 
nerve damage in his left lower extremity.  Importantly, neither 
the May 2010 compensation examination report nor any other 
medical finding indicated that NCS testing was necessary to 
properly assess the nature and etiology of his claimed left knee 
and left ankle disorders.  

Notably, the Board primarily remanded this case in October 2009 
so the AMC might obtain in-service clinical treatment records 
concerning a motorcycle accident from 1976, which have since been 
obtained.  The Board had also specified that, in the event that 
such clinical records were obtained, the AMC should then provide 
a VA compensation examination and opinion on the nature and 
etiology of his claimed left knee and left ankle disorders.  Such 
was accomplished.  The VA examination report contains the 
Veteran's subjective history and complaints as well as a detailed 
description of the Veteran's examination findings.  Medical 
opinions with complete rationales were provided as well.  The 
examination report is adequate for adjudicative purposes.  The 
Board is therefore satisfied there was substantial compliance 
with this remand directive.  See Stegall v. West, 11 Vet. App. 
268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Left Knee 
and Left Ankle Disorders

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or an injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, 
i.e., arthritis) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 
1994).  

Here, the Veteran contends that he developed left knee and left 
ankle disabilities due to an in-service motorcycle accident.  His 
available STRs record that he had a motorcycle accident in July 
1976, but only with injury to his left great toe, and no noted 
injuries to his left knee and left ankle.  However, upon remand 
by the Board, clinical records were obtained from the Naval 
Regional Medical Center in Long Beach, California that document 
injuries to his left knee and left ankle in another motorcycle 
accident in September 1976.  A discharge summary confirms the 
Veteran was involved in a motorcycle accident and consequently 
admitted to the NRMC on September 8, 1976.  He presented with 
large abrasions and contusions of the left knee and ankle.  He 
was then observed for the next several days until discharged on 
September 13, 1976 (i.e., a total of 6 days hospital stay).  The 
discharge summary noted that despite slightly decreased range of 
motion in the left knee, X-rays of the left knee were within 
normal limits.  His discharge diagnosis was multiple abrasions, 
contusions and lacerations.

However, following his discharge from the hospital, there are no 
STRs documenting any complaints, treatment, or diagnosis for left 
knee and left ankle problems.  His November 1976 separation 
examination is silent for any left knee or left ankle disorder.  
So, in the absence of any follow-up treatment to the September 
1976 hospitalization, the left knee and left ankle injury appears 
to have been an acute and transitory condition, which resolved by 
separation.

More fundamental to the claim, however, irrespective of the 
particular basis of it, is that the Veteran first has to 
establish he has a left knee disorder and left ankle disorder, 
respectively.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  A "current disability" 
means a disability shown by competent medical evidence to exist.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  Although a November 
2005 VA treating provider confirmed his symptoms of ankle edema 
(i.e., swelling), there is no indication that these symptoms were 
in turn attributable to any particular disability of the left 
ankle.  

Rather, the Board emphasizes the claims file does not contain any 
post-service medical records diagnosing a left knee and left 
ankle disorder of any type.  And, indeed, to the contrary, 
the May 2010 VA compensation examination included X-ray testing 
of his left knee and left ankle, but still diagnosed the Veteran 
with "left knee, stable joint, normal exam of intrinsic knee 
joint" and "left ankle, stable joint, normal exam of intrinsic 
knee joint."  So, he essentially had a normal left knee and left 
ankle.  Absent evidence of a current disability, service 
connection is not possible because there is no present condition 
to attribute to his military service.  See Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of a current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  

For instance, there is no confirmation that the Veteran has ever 
had arthritis of either the left knee or left ankle.  Arthritis 
must be objectively confirmed by X-ray, so an unsubstantiated 
lay allegation of a left knee and left ankle disorder would be 
insufficient reason to conclude he has this asserted condition.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Given, however, 
that arthritis is considered to be a chronic (meaning permanent) 
condition, per se, the reason it may be service connected on a 
presumptive basis, the Veteran would not have it, such as when 
filing a claim, and then suddenly not have it when later 
examined.  See again 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  But, in fact, there is no 
indication of arthritis within one year of his discharge from 
service in November 1976 (so, by November 1977), certainly not to 
the required minimum degree of at least 10-percent disabling, 
which also precludes presumptive service connection.  Id.  
Likewise, there continues to be no post-service medical records 
showing any arthritis of the left knee or left ankle.  

Even assuming, but not conceding, for the sake of argument, that 
the Veteran does have current left knee and left ankle 
disabilities, his claims would still fail.  
Indeed, after reviewing the Veteran's clinical records for his 
in-service motorcycle accident, the May 2010 VA examiner 
nonetheless provided competent medical evidence specifically 
discounting the notion that any left knee or left ankle disorder 
was etiologically linked to service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Board also has considered the Veteran's lay statements.  
Nonetheless, while he is certainly competent to state that he 
feels certain symptoms, such as pain, swelling and numbness from 
his left knee and left ankle, he is not competent or qualified, 
as a layman, to ascribe these symptoms to a specific diagnosis - 
especially like nerve damage and arthritis.  Indeed, arthritis, 
as mentioned, requires X-ray confirmation according to 38 C.F.R. 
§ 4.71a, DC 5003.  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  That is to say, certain 
disabilities like nerve damage and arthritis of the joints are 
medically complex in nature and simply not readily amenable to 
lay diagnosis or probative opinion on etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical 
evidence is not always or categorically required in every 
instance to establish the required nexus or linkage between the 
claimed disability and service or a service-connected 
disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (countering that certain disabilities are not 
conditions capable of lay diagnosis, such as rheumatic heart 
disease).

Since the Board does not find the Veteran's lay statements to be 
competent to establish the missing elements of his claims, there 
is no need to also consider the credibility of his 
lay statements, even though this, too, affects their ultimate 
probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records, but also indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the claimed left knee 
and left ankle disorders.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left ankle disorder is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


